Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Numbering
Per Rule 1.126, the claims must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented.  In the originally filed claims, applicant presented two Claim 2’s.  Examiner had renumbered the claims such that the second instance of claim 2 is now claim 3, and so on.  In the Office action of 2/9/2021 Examiner examined claims 1-5.  In the response of 3/29/2021, Applicant canceled 1-4 and presented new claims 1-6.  Per rule 1.126, this is improper.  For purposes of examination, Examiner has canceled previous claims 1-5 and examined the new claims numbered 6-11.  Further note that the dependency of the dependent claims must be changed accordingly.  For purposes of examination, Examiner will consider this change in dependency to be in effect.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The Application Data Sheet (ADS) filed on 7/17/2019 does not include the Domestic Benefit information, thus the priority benefit claim to the provisional application 62/715062 has not been recognized by the Office.  This information may be corrected or updated by filing a new ADS that indicates the changes or updated information.  All changes to the ADS must be properly annotated by underlining for insertions and strike-through or brackets for deletions.  Each section containing changes or updated information must contain all of the information already of record with the changes shown by markings.  
Further, because a proper benefit claim to the provisional application was not made within four months of the actual filing date of the instant invention or within sixteen months of the filing date of the provisional application, Applicant must submit a petition to accept unintentionally delayed benefit claim along with the appropriate petition fee (See http://www.uspto.gov/patents/law/petrqt13.jsp).

Drawings
The drawings were received on 3/5/2021.  These drawings are accepted.


Specification
The abstract of the disclosure is objected to because of the following:
Line 1: “is disclosed. The invention is” should be deleted.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 6 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Claim 6 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections (i.e. it is not clear how elements (a)-(c) are connected/related to each other.  See MPEP § 2172.01.
Note the format of the claims in the patent(s) cited as well as the attached claim drafting presentations.


Claim Rejections - 35 USC § 102
Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US Patent Application Publication 2019/0351282).

As to Claim 6, Rice discloses a hygienic mat comprised of the following parts:
(a) an external covering (15) for protecting exercise equipment;
(b) a plurality of internal cushions (Fig 2-3; Par 0055) for providing support; and
(c) a multitude of straps (35) for anchoring covering.

As to Claim 7, Rice discloses the hygienic mat of claim 1, wherein the external covering is further comprised of a moisture proof material (Par. 0040-0041).


As to Claim 9, Rice discloses the hygienic mat of claim 1, wherein the plurality of internal cushions are further comprised of cushions that form foldable panels (Par. 0054).

As to Claim 10, Rice discloses a method for exercise equipment hygiene, the method being comprised of:
(a) fitting the hygienic mat onto exercise equipment (Fig 2);
(b) anchoring the hygienic mat to exercise equipment (Par. 0043).

As to Claim 11, Rice discloses a method for exercise equipment hygiene of claim 11, wherein the anchoring of the hygienic mat to exercise equipment includes the step of securing straps (Par. 0043).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A final rejection is intended to close the prosecution for an application. However, a final rejection is not the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection.  Please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
1.	Request an interview with the examiner. (MPEP §713.09)
2.	File an after final response (MPEP §714.12, §714.13)
3.	File a Request for Continued Examination (RCE) under 37 CFR 1.114.  (See MPEP §706.07(h))
4.	File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08)
5.	Appeal to the Patent Trial and Appeal Board (PTAB).  (MPEP §1200)
6.	Allow the case to go abandoned (MPEP §711).

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:
http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  Applicant is reminded that a final rejection sets a statutory period for response which is important and cannot be waived. Limited extra time is available but will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the statutory period for response has lapsed. 
Note that unless the examiner reopens prosecution, applicant successfully removes all grounds of rejection otherwise places the application in condition for allowance, or applicant otherwise stops the running of the statutory period for response, the application will go abandoned as a matter of law after 6 months from the mailing of the final rejection. See MPEP §  711 and § 714.12-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/8/2021